EXHIBIT 10.88

SECOND AMENDMENT

TO THE

THIRD AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN

STAR SCIENTIFIC, INC. AND

PAUL L. PERITO

 

 

This Amendment (“Amendment”) to that certain Third Amended and Restated
Executive Employment Agreement between Star Scientific, Inc., a Delaware
corporation (the “Company”) and Paul L. Perito (“Executive”) dated as of March
14, 2011 (the “Executive Employment Agreement”) is made as of this 26th day of
December, 2013, by and among the Company and the Executive. Except as set forth
in this Amendment, capitalized terms used herein but not defined herein shall
have the meanings ascribed to them in the Executive Employment Agreement.

 

WITNESSETH

 

WHEREAS, the Company and the Executive in December 2012 amended the terms of the
Executive Employment Agreement to reflect the agreement to continue Executive’s
employment on a month-to-month basis; and

 

WHEREAS, the Company and Executive wish to further amend the terms of the
Executive Employment Agreement to reflect that Executive will be resigning as
the Company’s President and COO and will be continuing to be employed by the
Company as its Vice President and Senior Counsel, Legal and Regulatory Affairs.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company (collectively
the “Parties”) hereby agree as of the completion of the Company’s Annual Meeting
on December 27, 2013 (the “Amendment Date”) to the following:

 

1.      Amendments to the Employment Agreement. Effective as of the Amendment
Date, the Executive Employment Agreement is hereby amended in its entirety as
follows:

 

(A)Recitals. Section “B” of the recitals is amended to read as follows:

 

B. Executive is the Vice President and Senior Counsel, Legal and Regulatory
Affairs.

 

(B)Section 1.1. Section 1.1 of the Agreement is amended to read as follows:

 

1.1Position – The Company hereby employees Executive, and Executive hereby
accepts employment with the Company as Senior Vice President for Legal and
Regulatory Affairs.

 

 

 

 



(C)Section 1.2. Section 1.2 of the Agreement is amended to read as follows:

 

1.2Duties. Executive agrees to devote his best efforts, and shall have primary
responsibility within the Company, to oversee and manage (i) the legal affairs
of the Company relating to all current and any future litigation or regulatory
compliance matters, and (ii) such other duties, including assisting in the
Company’s ongoing transition to focus more on pharmaceutical drug development
efforts, consistent with the foregoing, assigned to him by the Company’s CEO,
President or Board of Directors. Executive shall perform his duties in a
trustworthy, businesslike and loyal manner.

 

(D)Section 1.4. Section 1.4 of the Agreement is amended to read as follows:

 

1.4Reporting. Executive shall report to the CEO and/or President.

 

 

2No Other Amendment. Except as expressly set forth in this Amendment, the
Executive Employment Agreement shall remain unchanged and shall continue in full
force and effect according to its terms.

 

3Acknowledgement. The Executive acknowledges and agrees that the Executive has
carefully read this Amendment in its entirety fully understands and agrees to
its terms and provisions and intends and agrees that it be final and legally
binding on the Executive and the Company.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

 

 

STAR SCIENTIFIC, INC.

 

/s/Jonnie R. Williams, Sr.

By: Jonnie R. Williams, Sr.

Title: Chief Executive Officer

 

 

PAUL L. PERITO

 

/s/ Paul L. Perito



 

 

2





 

 

